Simmons, C. J.
The plaintiffs’ petition alleging two distinct and separate causes of action, neither of which was against all of the defendants, and these causes of action not being so connected with or dependent upon each other as to make a joinder of them necessary or proper, the court did not err in sustaining a demurrer on the ground of multifariousness and misjoinder, although there was one defendant against whom relief was prayed relatively to both causes of action. Stuck v. Alloy Co., 96 Ga. 95.

Judgment affirmed.


All the Justices concurring, except Lewis, J., absent.